Citation Nr: 9919741	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  95-42 528	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from December 1941 to 
September 1945 and from July 1946 to October 1962.  This 
appeal was remanded by the Board of Veterans' Appeals (Board) 
in April 1998.  


FINDING OF FACT

The veteran's service connected bilateral pes planus is 
reasonably shown to be severe, but not pronounced, in extent. 


CONCLUSION OF LAW

A 30 percent rating is warranted for the veteran's service 
connected bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 4.71a, Code 5276 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that in July 1952 
he complained of pain in the longitudinal arches of both feet 
on prolonged walking.  Examination revealed minimal 
flattening of the longitudinal arch.  

On VA examination in June 1988, the veteran complained of 
chronic foot pain, particularly in the arches and along the 
dorsum of his feet.  Diagnoses included bilateral pes planus 
with intermittent plantar fasciitis.  In August 1989 the 
Board granted service connection for bilateral pes planus.  
The RO implemented the grant, and assigned a 10 percent 
disability rating in a September 1989 rating decision.  

On June 1997 VA examination, the veteran gave a history of 
pes planus beginning with parachute jumping during service.  
He had been under the care of an orthopedic surgeon for a 
number of years and was told to wear shoes with firm arch 
supports.  His daily foot problems included a ticklish sort 
of pain, particularly in the left arch, which occurred two to 
three times a day and lasted for several minutes.  When he 
felt his foot was cramping, he took off his shoe and shook 
his foot to relieve the sensation.  He had occasional foot 
swelling, but denied any redness or tenderness of his feet.  
He soaked his feet in warm water and salt solution when they 
were swollen, approximately twice a week on average.  His 
condition had been unchanged for the past 5 to 10 years.  The 
left foot was very flat and the right foot had a slight 
decrease in arch height.  There were no obvious foot sores.  
Sensation, motor function and range of motion of the feet 
appeared normal.  There were bilateral hallux valgus 
deformities.  X-rays showed bilateral hallux valgus, left 
greater than right, with inversion of the left forefoot, 
bilateral pes planus, and both Achilles and plantar calcaneal 
spurs on the left.  A right calcaneal Achilles spur was also 
noted.  Diagnoses were flat feet, left greater than the 
right, with residuals, hallux valgus and right heel spur.  

At a hearing in September 1997, the veteran testified that 
his left foot was flat and he had pains radiating up his leg 
when he walked on it.  He was formerly able to walk from six 
to eight miles a day, but now could not walk two blocks.  His 
feet hurt all the time and bothered him if he stood for more 
than a few minutes.  He wore orthotics in his shoes, which 
helped. 

On VA examination in July 1998, the veteran gave a history of 
foot pain.  He complained of recurrent midtarsal pain, which 
was more severe in the left foot and increased in severity 
with walking and standing.  He took Tylenol for foot pain.  
He was ambulatory, with a left-sided, antalgic limp secondary 
to pain in his left knee and left foot.  There was a left 
foot pronation deformity, with loss of the normal 
longitudinal arch when standing and with heel valgus.  The 
weight-bearing line was over the great toe with inward bowing 
of the Achilles tendon.  There was no evidence of left foot 
swelling or of calluses on the plantar aspect of the foot.  
There was tenderness to palpation over the midtarsal region 
of the foot and pain upon passive movement of the midtarsal 
region of the foot.  On the right, there was a satisfactory 
longitudinal arch when standing without heel valgus or inward 
bowing of the Achilles tendon.  The weight-bearing line was 
over the second metatarsal.  There was no pain on pronation.  
X-rays of the feet showed small calcaneal spurs and normal 
alignment of the toes on the left.  The impression was old, 
post-traumatic change.  X-rays of the right foot showed small 
plantar and Achilles calcaneal spurs, and a mild hallux 
valgus deformity.  The impression was degenerative changes 
with mild hallux valgus.   The diagnosis was painful left pes 
planus.  The examiner commented that he could not comment on 
the degree of disability at times other than on examination 
without resorting to speculation.  

Analysis

The claim for an increased rating for bilateral pes planus is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); it is plausible.  The United States Court of 
Veterans Appeals (as of March 1, 1999, the United States 
Court of Appeals for Veterans Claims) (Court) has held that 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

A 10 percent rating is warranted for moderate bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent rating is warranted for severe 
bilateral acquired flatfoot where there is objective evidence 
of marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indication of 
swelling on use, and characteristic callosities.  A 50 
percent rating is warranted where there is marked pronation, 
extreme tenderness of plantar surfaces of the feet, and 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, which is not improved by orthopedic 
shoes or appliances.  38 C.F.R. Part 4, Code 5276.  

Here, the most recent VA examination showed a pronation 
deformity of the left foot with loss of the normal 
longitudinal arch when standing and with heel valgus.  He has 
consistently indicated, both on examination and in sworn 
testimony, that he has pain on use of his feet.  He has also 
indicated that he has occasional swelling of his feet.  The 
examiner indicated that there was no swelling on examination, 
and that he could not comment on symptoms at other times 
without resorting to speculation.  Since swelling is 
pathology which may be observed by a layperson, and since 
there is no reason to doubt the veteran, the Board finds that 
occasional swelling on use is shown.  Based on the evidence 
of record, including the veteran's complaints, and affording 
him the benefit of the doubt, the Board concludes that the 
symptoms of the veteran's bilateral pes planus approximate 
the criteria for a 30 percent rating, and warrant such 
rating.  38 C.F.R. §§ 4.3, 4.7.

The evidence does not support a 50 percent disability rating 
for pes planus.  There are no findings of marked pronation.  
Extreme tenderness of the plantar surfaces of the feet is not 
shown.  There are no marked inward displacement or severe 
spasm of the tendo achillis on manipulation; and the veteran 
does not require orthopedic shoes, but acknowledges that he 
uses shoe inserts, which help.  In other words, there is no 
evidence of the types of symptoms which would demonstrate 
pronounced pes planus and warrant a rating in excess of 30 
percent. 





ORDER

A 30 percent rating for bilateral pes planus is granted, 
subject to the regulations governing payment of monetary 
awards.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

